Case 1:18-cv-24532-MGC Document 17 Entered on FLSD Docket 11/26/2018 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO.: 18-cv-24532-MGC
  JOSE ANTONIO GOVANTES, and all others
  similarly situated under 29 U.S.C. 216(b),
          Plaintiff,
  v.
  UNLIMITED HEIGHTS SCAFFOLD
  SERVICES, LLC,
  RICARDO MARTINEZ,
  JANETTE MARTINEZ,
        Defendants.
  _________________________________/
                DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
                         TO PLAINTIFF’S COMPLAINT

          Defendants, UNLIMITED HEIGHTS SCAFFOLD SERVICES, LLC, RICARDO

  MARTINEZ, and JANETTE MARTINEZ (collectively referred to hereinafter as

  “Defendants”) by and though the undersigned counsel and pursuant to Fed. R. Civ. P. 12, file

  their Answer and Affirmative Defenses to Plaintiff’s Complaint as follows:

       1. Defendants admit that Plaintiff alleges this action pursuant to the Fair Labor

          Standards Act (FLSA), but Defendants deny any liability whatsoever.

       2. Defendants lack sufficient knowledge to admit or deny the allegations, and therefore

          deny those allegations.

       3. Defendants admit that UNLIMITED HEIGHTS SCAFFOLD SERVICES, LLC is a

          Limited Liability Company that transacts business within the Southern District of

          Florida, including Miami-Dade County. Defendants deny the remaining allegations.

       4. Admitted that Mr. Martinez is a corporate officer; otherwise denied.

       5. Admitted that Mrs. Martinez is a corporate officer; otherwise denied.
Case 1:18-cv-24532-MGC Document 17 Entered on FLSD Docket 11/26/2018 Page 2 of 5



     6. Admitted for jurisdictional and venue purposes only. Denied, however, that any acts

        or omissions sufficient to give rise to this Complaint have taken place.

                    COUNT I: FEDERAL OVERTIME WAGE VIOLATION

     7. Admitted that Plaintiff brings his action under the laws of the United States pursuant

        to 29 USC § 216(b). Defendants deny the remaining allegations.

     8. Admitted for jurisdictional purposes only.

     9. This allegation constitutes a legal conclusion that does not require an admission or

        denial. To the extent that an admission or denial is required, Defendants admit that

        the language quoted within this paragraph is that of the applicable statute but deny

        that any violation has occurred.

     10. Denied.

     11. Denied.

     12. Denied.

     13. Admitted that the corporate Defendant has grossed in excess of $500,000.00 annually

        during the relevant time period.

     14. Admitted that the corporate Defendant is expected to gross in excess of $500,000 in

        2018.

     15. Denied.

     16. Denied.

     17. Denied.

     WHEREFORE, Defendants, UNLIMITED HEIGHTS SCAFFOLD SERVICES, LLC,

  RICARDO MARTINEZ, and JANETTE MARTINEZ, respectfully request that this




                                               2
Case 1:18-cv-24532-MGC Document 17 Entered on FLSD Docket 11/26/2018 Page 3 of 5



  Honorable Court enter judgment in their favor and against Plaintiff and enter any and all such

  further relief as may be deemed just and appreciate under the circumstances.

                                            JURY DEMAND

         Defendants admit that Plaintiff has demanded a trial by jury on all issues so triable for

     himself and all others similarly situated.

                                     AFFIRMATIVE DEFENSES

  FIRST AFFIRMATIVE DEFENSE

         Plaintiff is not entitled to liquidated damages under the FLSA because Defendants did

  not willfully, intentionally, or otherwise violate the FLSA, and if any violations are

  established, Defendants have reasonable and good-faith grounds for believing that they were

  always in compliance with the FLSA.

  SECOND AFFIRMATIVE DEFENSE

         To the extent that any wage violations did occur, any such violations were entirely

  inadvertent and not willful. Accordingly, the two-year statute of limitation period applies,

  rather than the three-year statute of limitation period that applies to willful violations under

  the FLSA.

  THIRD AFFIRMATIVE DEFENSE

         Plaintiff has not met all of the requirements to bring a collective action under the

  FLSA; Plaintiff has not shown that there are other similarly situated individuals who are

  interested in participating in this lawsuit. Indeed, there are no facts to support the class and/or

  collective certification of Plaintiff’s claims. Plaintiff is not an appropriate representative to any

  putative group of similarly situated persons he purports to represent. Plaintiff’s claims are

  neither common to nor typical of a putative group that he purports to represent in this action.




                                                   3
Case 1:18-cv-24532-MGC Document 17 Entered on FLSD Docket 11/26/2018 Page 4 of 5



  FOURTH AFFIRMATIVE DEFENSE

         Plaintiff has failed to allege that he is over the age of eighteen years anywhere within

  his Complaint. Accordingly, Plaintiff has failed to properly establish that he has the capacity

  to sue and be sued pursuant to Fed. R. Civ. P. 17.

  FIFTH AFFIRMATIVE DEFENSE

         To the extent that Defendants are found to be liable for any violations of the FLSA,

  the Defendants are entitled to a set-off against loans given to Plaintiff during the course of his

  employment so long as the set-off does not result in compensation falling below the federally

  mandated rate.

  SIXTH AFFIRMATIVE DEFENSE

         Plaintiff has failed to state any claim upon which relief may be granted within his

  Complaint and therefore Plaintiff’s Complaint should be dismissed with prejudice.

  SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff is not entitled to overtime for hours not actually worked, such as bona-fide

  lunch breaks.

  EIGHTH AFFIRMAITVE DEFENSE

         Plaintiff’s claims are barred by the provisions of Section 4 of the Portal-to-Portal Act,

  29 U.S.C. 254, as to all hours during which he engaged in certain activities that were

  preliminary or postliminary to his principal activities.

                                  RESERVATION OF RIGHTS

         Defendants hereby reserve the right to amend or otherwise supplement these defenses

  during the course of discovery as new information may become available to them throughout

  the course of these proceedings.




                                                  4
Case 1:18-cv-24532-MGC Document 17 Entered on FLSD Docket 11/26/2018 Page 5 of 5



        Dated this 26th day of November, 2018.

                                                 Respectfully Submitted,

                                                 USA EMPLOYMENT LAWYERS -
                                                 JORDAN RICHARDS, PLLC
                                                 805 E. Broward Blvd. Suite 301
                                                 Fort Lauderdale, Florida 33301
                                                 Ph: (954) 871-0050
                                                 Counsel for Defendants

                                                 By: /s/ Jordan Richards
                                                 MELISSA SCOTT, ESQUIRE
                                                 Florida Bar No. 1010123
                                                 JORDAN RICHARDS, ESQUIRE
                                                 Florida Bar No. 108372
                                                 jordan@jordanrichardspllc.com
                                                 melissa@jordanrichardspllc.com
                                                 jake@jordanrichardspllc.com
                                                 livia@jordanrichardspllc.com

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing motion was filed and served on all

  parties listed below via CM/ECF on November 26, 2018.

                                                 By: /s/ Jordan Richards
                                                 JORDAN RICHARDS, ESQUIRE
                                                 Florida Bar No. 108372

                                    SERVICE LIST:

  J.H. ZIDELL, ESQUIRE
  Florida Bar No. 0010121
  zabogado@aol.com
  NEIL TOBAK, ESQUIRE
  Florida Bar No. 93940
  Ntobak.zidellpa@gmail.com
  RIVKAH F. JAFF, ESQUIRE
  Florida Bar No. 107511
  Rivkah.jaff@gmail.com
  J. H. ZIDELL, P.A.
  300-71st Street, Suite 605
  Miami Beach, Florida 33141
  Tel: (305) 865-6766
  Counsel for Plaintiff


                                            5
